UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02608) Exact name of registrant as specified in charter:	Putnam Money Market Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2015 Date of reporting period:	December 31, 2014 Item 1. Schedule of Investments: Putnam Money Market Fund The fund's portfolio 12/31/14 (Unaudited) REPURCHASE AGREEMENTS (29.2%) (a) Principal amount Value Interest in $375,000,000 joint tri-party repurchase agreement dated 12/31/14 with Citigroup Global Markets, Inc. due 1/2/15 - maturity value of $126,000,490 for an effective yield of 0.070% (collateralized by various mortgage backed securities and various U.S. Treasury notes with coupon rates ranging from 0.625% to 6.000% and due dates ranging from 6/30/16 to 11/1/44, valued at $382,500,021) $126,000,000 $126,000,000 Interest in $374,041,000 joint tri-party repurchase agreement dated 12/31/14 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 1/2/15 - maturity value of $125,779,489 for an effective yield of 0.070% (collateralized by various mortgage backed securities with a coupon rate of 4.000% and due dates ranging from 5/1/44 to 9/1/44, valued at $381,521,821) 125,779,000 125,779,000 Interest in $161,089,000 joint tri-party repurchase agreement dated 12/31/14 with RBC Capital Markets, LLC due 1/2/15 - maturity value of $126,000,560 for an effective yield of 0.08% (collateralized by various mortgage backed securities with coupon rates ranging from zero % to 4.500% and due dates ranging from 10/1/35 to 12/1/44, valued at $164,311,510) 126,000,000 126,000,000 Total repurchase agreements (cost $377,779,000) COMMERCIAL PAPER (24.4%) (a) Yield (%) Maturity date Principal amount Value ABN AMRO Funding USA, LLC 0.180 1/15/15 $6,500,000 $6,499,545 American Honda Finance Corp. 0.120 2/18/15 13,050,000 13,047,912 Apple, Inc. 0.200 5/19/15 4,400,000 4,396,627 Australia & New Zealand Banking Group, Ltd. 144A FRN (Australia) 0.225 2/25/15 2,000,000 2,000,000 Bank of Tokyo-Mitsubishi UFJ, Ltd./New York, NY (Japan) 0.180 1/28/15 7,500,000 7,498,988 BMW US Capital, LLC 0.100 1/20/15 6,500,000 6,499,657 Coca-Cola Co. (The) 0.210 3/26/15 10,250,000 10,244,978 Commonwealth Bank of Australia 144A (Australia) 0.253 11/9/15 11,700,000 11,700,011 DnB Bank ASA (Norway) 0.170 1/6/15 12,800,000 12,799,698 DnB Bank ASA 144A (Norway) 0.225 2/2/15 7,500,000 7,498,500 Eli Lilly & Co. 0.120 2/23/15 12,825,000 12,822,734 General Electric Capital Corp. 0.180 4/14/15 18,700,000 18,690,370 HSBC Bank PLC 144A (United Kingdom) 0.244 10/2/15 4,000,000 4,000,000 HSBC USA, Inc. (United Kingdom) 0.230 3/11/15 11,250,000 11,245,041 Kaiser Foundation Hospitals 0.130 2/4/15 6,500,000 6,499,202 Mitsubishi UFJ Trust & Banking Corp./NY 0.200 2/6/15 12,000,000 11,997,600 Nestle Capital Corp. 0.140 2/23/15 9,900,000 9,897,960 Nordea Bank AB (Sweden) 0.190 3/9/15 3,000,000 2,998,939 Nordea Bank AB (Sweden) 0.180 1/5/15 10,775,000 10,774,785 Nordea Bank AB (Sweden) 0.160 1/21/15 4,000,000 3,999,644 Proctor & Gamble Co. (The) 0.120 3/17/15 10,000,000 9,997,500 Prudential PLC (United Kingdom) 0.200 2/9/15 5,250,000 5,248,863 Rabobank USA Financial Corp. (Netherlands) 0.160 2/17/15 1,325,000 1,324,723 Roche Holdings, Inc. (Switzerland) 0.120 3/19/15 5,250,000 5,248,653 Simon Property Group LP 144A 0.130 1/7/15 13,575,000 13,574,706 Skandinaviska Enskilda Banken AB (Sweden) 0.200 4/10/15 1,250,000 1,249,313 Skandinaviska Enskilda Banken AB (Sweden) 0.190 2/27/15 2,400,000 2,399,278 Standard Chartered Bank/New York 0.210 2/26/15 3,950,000 3,948,710 Standard Chartered Bank/New York 144A 0.230 4/8/15 9,800,000 9,793,927 State Street Corp. 0.190 5/5/15 7,225,000 7,220,272 State Street Corp. 0.150 3/2/15 11,900,000 11,897,025 Sumitomo Mitsui Banking Corp. (Japan) 0.200 1/26/15 18,300,000 18,297,458 Swedbank AB (Sweden) 0.180 1/14/15 13,050,000 13,049,152 Toyota Motor Credit Corp. 0.220 3/9/15 14,550,000 14,544,043 Toyota Motor Credit Corp. 0.150 3/3/15 4,600,000 4,598,831 Westpac Banking Corp. 144A (Australia) 0.227 3/5/15 17,700,000 17,700,470 Total commercial paper (cost $315,205,115) ASSET-BACKED COMMERCIAL PAPER (12.7%) (a) Yield (%) Maturity date Principal amount Value Bedford Row Funding Corp. 144A 0.239 7/9/15 $16,750,000 $16,750,000 Chariot Funding, LLC 0.190 4/9/15 21,250,000 21,239,009 Collateralized Commercial Paper Co., LLC 0.200 2/9/15 10,925,000 10,922,633 Collateralized Commercial Paper Co., LLC 0.150 1/5/15 8,750,000 8,749,854 Fairway Finance, LLC 144A (Canada) 0.207 5/6/15 9,775,000 9,775,000 Jupiter Securitization Co., LLC 0.190 4/9/15 14,500,000 14,492,500 Jupiter Securitization Co., LLC 0.150 3/10/15 5,250,000 5,248,513 Manhattan Asset Funding Co., LLC (Japan) 0.170 1/16/15 1,125,000 1,124,920 MetLife Short Term Funding, LLC 0.120 1/21/15 19,150,000 19,148,723 Old Line Funding, LLC 144A 0.190 2/9/15 20,300,000 20,295,822 Regency Markets No. 1, LLC 144A 0.160 1/16/15 15,500,000 15,498,967 Regency Markets No. 1, LLC 144A 0.160 1/15/15 5,700,000 5,699,645 Thunder Bay Funding, LLC 144A 0.190 2/17/15 15,750,000 15,746,093 Total asset-backed commercial paper (cost $164,691,679) MUNICIPAL BONDS AND NOTES (9.7%) (a) Yield (%) Maturity date Rating (RAT) Principal amount Value District of Columbia (0.6%) American University Commercial Paper, Ser. A 0.130 1/14/15 A-1 $7,625,000 $7,624,642 Illinois (1.5%) University of Chicago Commercial Paper, Ser. A 0.120 1/6/15 P-1 11,900,000 11,899,799 University of Chicago Commercial Paper, Ser. A 0.110 2/17/15 P-1 7,175,000 7,173,970 Maryland (1.5%) Johns Hopkins University Commercial Paper, Ser. C 0.120 3/24/15 P-1 1,375,000 1,375,000 Johns Hopkins University Commercial Paper, Ser. C 0.120 3/17/15 P-1 7,037,000 7,037,000 Johns Hopkins University Commercial Paper, Ser. C 0.120 2/19/15 P-1 6,000,000 6,000,000 Johns Hopkins University Commercial Paper, Ser. C 0.120 2/18/15 P-1 5,000,000 5,000,000 Massachusetts (0.4%) President and Fellows of Harvard College Commercial Paper 0.120 1/6/15 P-1 5,000,000 4,999,917 Michigan (1.0%) Trinity Health Corporation Commercial Paper 0.120 1/8/15 P-1 13,000,000 12,999,697 New York (0.5%) Columbia University Commercial Paper 0.100 1/27/15 P-1 6,350,000 6,350,000 North Carolina (1.4%) Duke University Commercial Paper, Ser. B-98 0.120 3/11/15 P-1 18,700,000 18,695,699 Pennsylvania (1.0%) Lehigh University Commercial Paper, Ser. A 0.120 2/18/15 P-1 5,650,000 5,649,096 Lehigh University Commercial Paper, Ser. A 0.120 1/13/15 P-1 7,650,000 7,649,694 Texas (1.8%) Texas A&M University Commercial Paper, Ser. B 0.120 2/12/15 P-1 6,725,000 6,725,000 Texas A&M University Commercial Paper, Ser. B 0.120 1/12/15 P-1 8,300,000 8,300,000 Texas Tech University Commercial Paper, Ser. A 0.120 2/18/15 P-1 8,000,000 8,000,000 Total municipal bonds and notes (cost $125,479,514) CERTIFICATES OF DEPOSIT (9.3%) (a) Interest rate(%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd./New York, NY 0.170 4/8/15 $15,050,000 $15,050,000 Australia & New Zealand Banking Group, Ltd./New York, NY FRN 0.483 1/29/15 3,050,000 3,050,660 Bank of America, NA, Ser. GLOB 0.250 2/12/15 12,500,000 12,501,164 Bank of Montreal/Chicago, IL FRN (Canada) 0.212 3/10/15 10,500,000 10,500,000 Bank of Nova Scotia/Houston FRN 0.237 9/8/15 16,250,000 16,250,000 Canadian Imperial Bank of Commerce/New York, NY FRN 0.246 11/12/15 5,825,000 5,825,000 Canadian Imperial Bank of Commerce/New York, NY FRN 0.232 6/17/15 13,750,000 13,750,000 National Australia Bank, Ltd. FRN (Australia) 0.235 2/26/15 10,300,000 10,300,000 Rabobank Nederland NV/NY FRN (Netherlands) 0.283 2/25/15 4,550,000 4,550,168 Toronto-Dominion Bank/NY (Canada) 0.600 3/3/15 1,000,000 1,000,590 Toronto-Dominion Bank/NY FRN (Canada) 0.252 11/18/15 13,050,000 13,050,000 Toronto-Dominion Bank/NY FRN (Canada) 0.227 6/8/15 2,250,000 2,250,007 U.S. Bank, NA/Cincinnati, OH FRN 0.233 10/30/15 7,800,000 7,800,000 Wells Fargo Bank NA FRN 0.235 3/6/15 5,000,000 5,000,087 Total certificates of deposit (cost $120,877,676) CORPORATE BONDS AND NOTES (5.3%) (a) Interest rate(%) Maturity date Principal amount Value Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes, Ser. MTN 1.200 2/20/15 $12,000,000 $12,012,876 Commonwealth Bank of Australia/New York, NY sr. unsec. notes 1.950 3/16/15 9,075,000 9,105,853 HSBC USA, Inc. sr. unsec. unsub. notes (United Kingdom) 2.375 2/13/15 5,000,000 5,011,925 National Australia Bank, Ltd. 144A sr. unsec. FRN notes (Australia) 0.532 1/22/15 9,500,000 9,501,729 Royal Bank of Canada sr. unsec. FRN notes, Ser. MTN (Canada) 0.461 1/6/15 1,300,000 1,300,054 Toronto-Dominion Bank (The) sr. unsec. FRN notes, Ser. MTN (Canada) 0.412 5/1/15 2,883,000 2,884,735 U.S. Bank, NA/Cincinnati, OH sr. unsec. FRN notes, Ser. BKNT 0.295 10/1/15 12,000,000 12,005,196 Wells Fargo & Co. sr. unsec. FRN notes 1.175 6/26/15 4,107,000 4,123,886 Wells Fargo Bank, NA sr. unsec. FRN notes, Ser. MTN (M) 0.331 7/15/19 11,000,000 11,000,000 Westpac Banking Corp. sr. unsec. unsub. notes (Australia) 4.200 2/27/15 1,750,000 1,760,809 Total corporate bonds and notes (cost $68,707,063) U.S. TREASURY OBLIGATIONS (4.2%) (a) Interest rate(%) Maturity date Principal amount Value U.S. Treasury Notes FRN 0.110 7/31/16 $13,250,000 $13,250,565 U.S. Treasury Notes FRN 0.109 4/30/16 13,050,000 13,050,573 U.S. Treasury Notes FRN 0.093 10/31/16 13,250,000 13,250,123 U.S. Treasury Notes FRN 0.085 1/31/16 14,700,000 14,697,715 Total U.S. treasury obligations (cost $54,248,976) MUTUAL FUNDS (4.0%) (a) Yield (%) Shares Value Putnam Money Market Liquidity Fund (AFF) 0.090 51,736,607 $51,736,607 Total mutual funds (cost $51,736,607) TIME DEPOSITS (2.5%) (a) Interest rate(%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd./Cayman Islands (Cayman Islands) 0.070 1/2/15 $19,750,000 $19,750,000 Credit Agricole Corporate and Investment Bank/Grand Cayman (Cayman Islands) 0.050 1/2/15 13,000,000 13,000,000 Total time deposits (cost $32,750,000) TOTAL INVESTMENTS Total investments (cost $1,311,475,630) (b) Key to holding's abbreviations BKNT Bank Note FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2014 through December 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,294,056,167. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. For further details regarding security ratings, please see the Statement of Additional Information. (b) The aggregate identified cost on a financial reporting and tax basis is the same. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $51,735,756 $851 $— $10,237 $51,736,607 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (M) The security's effective maturity date is less than one year. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 81.3% Australia 4.0 Canada 3.1 Sweden 2.6 Cayman Islands 2.5 Japan 2.1 United Kingdom 1.9 Norway 1.6 Netherlands 0.5 Switzerland 0.4 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates fair value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $164,691,679 $— Certificates of deposit — 120,877,676 — Commercial paper — 315,205,115 — Corporate bonds and notes — 68,707,063 — Municipal bonds and notes — 125,479,514 — Mutual funds 51,736,607 — — Repurchase agreements — 377,779,000 — Time deposits — 32,750,000 — U.S. treasury obligations — 54,248,976 — Totals by level $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Citigroup Global Markets, Inc. Merrill Lynch, Pierce, Fenner and Smith Inc. RBC Capital Markets, LLC Total Assets: Repurchase agreements $126,000,000 $125,779,000 $126,000,000 $377,779,000 Total Assets $126,000,000 $125,779,000 $126,000,000 $377,779,000 Liabilities: Total Liabilities $– $– $– $– Total Financial and Derivative Net Assets $126,000,000 $125,779,000 $126,000,000 $377,779,000 Total collateral received (pledged)##† $126,000,000 $125,779,000 $126,000,000 Net amount $– $– $– † Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Money Market Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 27, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 27, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: February 27, 2015
